ORDER

PER CURIAM.
This appeal concerns the provisions for child custody following a dissolution of marriage. Appellant contests the trial court’s award of custody to the respondent, claiming the custody award is erroneous and not in the best interest of the minor child because the order is against the greater weight of evidence, and is a misapplication of the law as it relates to § 452.375.2.(3), (6) and (8).
On appeal, appellant cites no evidence or authority to support her claim that the trial court erred in awarding custody of the child to respondent.
Judgment affirmed. Rule 84.16.